Citation Nr: 1522772	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-30 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for hypertension, with unconfirmed prior history of hypertensive heart disease, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for status post right wrist fracture, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to November 1995.

These matters come before the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Appeals (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran requested a hearing before the Board. In October 2014, VA sent the Veteran a notice letter indicating that the hearing was scheduled for November 5, 2014.  The Veteran failed to appear on that date. As the Veteran has not provided good cause for his failure to appear at the hearing and has not requested that it be rescheduled, his request is deemed withdrawn. 38 C.F.R. § 20.702 (c) (2014).

The issue of entitlement to an increased rating for status post right wrist fracture, currently rated as 10 percent disabling is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).
Here, in a March 2011 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for an increased rating.  In a September 2013 statement of the case (SOC), the RO outlined the criteria considered for hypertension in the VA Schedule for Rating Disabilities.  

The record also reflects that VA has made reasonable efforts to obtain all relevant treatment records.  The Veteran has not alleged that there are outstanding treatment records that have yet to be obtained.  

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran underwent VA examinations in May 2011 and September 2013.  Three blood pressure readings were taken at each examination and the number of medications the Veteran was taking was addressed.   The examination report provides the medical information needed to address the relevant rating criteria.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating for Hypertension

The Veteran has been in receipt of a 10 percent disability rating  under 38 C.F.R. § 4.104, DC 7101 for his hypertension since 1995. He seeks an increased rating.

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including section 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code (DC) 7101, pertaining to hypertension, provides for a 10 percent rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control. A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more. 38 C.F.R. § 4.104.

Records show various blood pressure reading, to include 115/78 in November 2010 and 125/80 in April 2011.  Readings taken at the May 2011 VA examination were 110/80, 110/80 and 106/80.  At the September 2013 VA examination, the Veteran reported taking 4 medications to control his blood pressure.  Readings taken at the examination were 122/84, 122/86 and 136/89.  It was noted the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more. It was also indicated that his hypertension condition did not impact his ability to work.

Review of the Veteran's VA treatment records shows numerous blood pressure readings.  None of these readings included diastolic blood pressure elevated to over 100 or systolic blood pressure of more than 200.

 In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his hypertension.   An evaluation in excess of 10 percent is not warranted at any time during the appeal period, as the Veteran's diastolic blood pressure has never been shown to be 110 or more nor his systolic pressure 200 or more, to include readings taken at the time of both VA examinations or as part of outpatient visits. As such, a schedular rating in excess of 10 percent is denied.

III.  Extraschedular Considerations

The Board finds that the evidence of record does not reflect that the Veteran's hypertension is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

As discussed above, there are higher ratings available under the diagnostic code for hypertension, but the Veteran's disability and attendant symptoms are not so severe as to warrant a rating higher than 10 percent.  In addition, there is no evidence that the Veteran's ability to work is affected by his hypertension or that he has been hospitalized due to his hypertension.  As such, no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. at 218 (1995).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Board finds that the issue of entitlement to a TDIU is not raised by the record and the Veteran does not intend to pursue such a claim.  Therefore, further consideration of the issue is unnecessary.


ORDER

An disability rating in excess of 10 percent for hypertension is denied.


REMAND

Reason for Remand: To refer the Veteran's claim for extraschedular consideration.

The Veteran asserts he is entitled to a disability rating in excess of 10 percent for his service-connected wrist disability.  Wrist conditions are rating under Diagnostic Codes 5214 and 5215.

Under Diagnostic Code (DC) 5214, different ratings are assigned depending on whether the wrist at issue is the veteran's major (dominant) or minor (non-dominant) wrist.  Because the Veteran in the case at hand is left-handed, the Board will evaluate his right wrist disability as affecting his minor wrist.

DC 5214 assigns a 40 percent rating for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation of the minor wrist. A 30 percent rating is warranted for ankylosis in any other position, except favorable.  A 20 percent rating is assigned for favorable ankylosis in 20 degrees to 30 degrees dorsiflexion. This diagnostic code notes that extremely unfavorable ankylosis will be rated as loss of use of the hand under DC 5125, which assigns a 60 percent rating for loss of use of the minor hand pursuant to 38 C.F.R. § 4.71a , DC 5125.

Under DC 5215, a 10 percent rating is warranted for dorsiflexion less than 15 degrees or for palmar flexion limited in line with the forearm on either the dominant or non-dominant wrist. As the Veteran is already in receipt of a 10 percent rating, DC 5215 cannot serve as a basis for an increased rating.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. at 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his lumbar spine disability requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. at 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In an April 2011 VA treatment record, the Veteran noted progressively worsening wrist pain and limited motion especially on extension.  He indicated he was wearing a support splint while working and noted "significant discomfort" while performing certain tasks.  An obvious deformity was noted on the ulnar side producing tenderness.  

At a General VA examination in May 2011, dorsiflexion was to 2 degrees, plantar flexion to 3 degrees - it was noted there was no objective evidence of pain on active motion and no pain on motion after repetitions of range of motion. 

In a VA treatment record dated in May 2011, it was noted a Kenalog injection was suggested to the Veteran as well as surgery.  The Veteran declined these options.  Grip strength was noted to be decreased secondary to pain.  It was recommended the Veteran continue wearing a brace and suggested that the Veteran be reassigned to a job that does not require repetitive lifting or repetitive stress on the right wrist.  The examiner provided the Veteran a note for light duty at work due to his wrist pain.

In November 2011, the rating for the Veteran's wrist disability was raised to 10 percent based on limited motion of the wrist: dorsiflexion less than 15 degrees.

The Veteran underwent another VA examination in September 2013.  He indicated continuing pain and indicated it would wake him up sometimes.  He reported that his wrist would swell on use.  In addition, he wore a brace and stated he would sometimes ice his wrist after returning home.  The Veteran reported flare-ups when picking up items weighting more than 10 pounds.  Localized tenderness was noted as well as decreased strength as compared to the left wrist.  Dorsiflexion was to 40 degrees with painful motion beginning at 20 degrees.  Palmar flexion was to 25 degrees with painful motion beginning at 10 degrees.  After three repetitions of range of motion testing, palmar dorsiflexion was to 45 degrees and palmar flexion was to 20 degrees.  Additional functional loss was noted on repetitive motion, to include less movement than normal, excess fatigability, pain on movement, swelling and deformity.  The examiner noted deformity was shown on x-ray, although no ankylosis or arthritis was noted to be present.  It was also noted the wrist had an impact on the Veteran's ability to do his job at the paper factory; he indicated his ability to sweep and mop was inhibited by pain in his wrist.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the Board finds that the schedular evaluation does not fully contemplate the severity of the Veteran's disability and symptomatology.  Taking the analysis a step further, the Board notes that the Veteran's disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms'.  Specifically, in this case, there is an evidence in the record of interference with employment.  Indeed, the Veteran was given a note for light duty and it was suggested that he be given a different position based on the pain caused by his right wrist disability. 

Notably, the Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997). 

Given the indication of additional functional loss due to flare-ups of pain, fatigability, pain on movement and weakness shown in the record that may not be adequately compensated within the General Rating Formula, the RO should refer the case to the Under Secretary for Benefits or the Director of the Compensation & Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding VA treatment records with the electronic claims file.

2.  Send the Veteran and his representative a notice letter which includes the complete regulatory language included as part of 38 C.F.R. § 3.321(b)(1) . The letter should also provide the Veteran with an explanation of the provisions pertaining to the assignment of extraschedular ratings. 

3. After any necessary development has been completed, the increased rating claim should be forwarded to the Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular rating in excess of 10 percent for the Veteran's service-connected right wrist disability, pursuant to the provisions of 38 C.F.R. § 3.321(b) .

4.  If the benefit sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


